Laughlin, J. :
In this case the affidavit which asserts the facts positively shows that the elector whose name it is sought to strike from the enrollment book, enrolled from Ho. 9 Mulberry street, and that the affiant resides at that number, but it does not show whether it is a private house or boarding house or a tenement, or whether the affiant is the janitor, lessee or proprietor, or that he is in a position to know the facts. We are of opinion that the rule laid down in the opinion in Matter of Titus (117 App. Div. 621), argued and decided herewith, should be applied here, and that the order should be affirmed upon the authority of the decision in that matter.
Patterson, P. J., concurred; Clarke and Ingraham, J., dissented.